TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 28, 2020



                                     NO. 03-20-00106-CV


                                      S. W., Jr., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 30, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the trial court’s judgment to include the suffix “Jr.” when referring to S.W., Jr. The

Court affirms the judgment as modified. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.